DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/19/19 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al. (US 2015/0244006).
Yoshitomi teaches a fuel cell vehicle including a fuel cell stack (14), and a fuel gas pump, or fuel gas circulation pump (92), that circulates off-gas discharged from the fuel cell stack (Figures 1-3, [0039]).
The fuel cell vehicle includes a front compartment, or front room (18), and a dash panel, or dash board (17) (Figure 1, [0025]). As is seen in Figure 1, the front compartment (18) houses the fuel cell stack (14) and gas pump (92), and the dash panel (17) partitions the front compartment and the cabin.
Yoshitomi teaches that the fuel cell unit (14) is placed in a stack frame, or cover member (64), which is mounted to a vehicle frame by a mount member (130) (Figure 5, [0051]).

It is seen in Figures 3 and 5 that the bracket, or fuel gas cover unit member (118), is fixed by a plurality of fastening members, or screws (124), which are provided in through holes or cutout portions. The examiner notes that there does not appear to be a structural difference between through holes and cutout portions in the claimed limitations. Additionally, the limitation directed to the fastening member exiting out of the opening when the bracket turns appears to be a product by process limitation which does not impart a structural limitation, and is not given patentable weight. MPEP 2113

Yoshitomi fails to teach specifically the rotational axis line of a motor adapted to drive the fuel gas pump. However, Yoshitomi teaches that the invention as shown may be modified by those skilled in the art ([0072]). It would have been obvious to the skilled artisan that the fuel gas pump of Yoshitomi may be reoriented relative to the stack, for example in order to ensure that the fuel gas pump and other auxiliary components of the fuel cell system fit within the front compartment of the vehicle. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,916,791. Although the claims at issue are not identical, they are not the limitations in claim 2 of ‘791 directed to the fuel gas pump being secured around the supporting hole appear to be directed to the same structure of claim 1 of the instant application to the cutout portion and other fastening member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729